Broyles, C. J.
Whether there was sufficient corroboration of the testimony of the defendant’s accomplice was the only question in this case. The undisputed testimony of a witness for the State was that, after the commission of the offense charged,.the accomplice stated in the. presence of the defendant substantially what he testified to on the trial, to wit, that the defendant was a party to the offense charged, and it does not appear from the record that the defendant denied this statement of the accomplice at the time it was made. Under the facts of the case, the jury were authorized to find that the charges against the accused made in his presence by the accomplice were not denied by him, and to find that his silence under the circumstances amounted to an admission of his guilt (Penal Code, § 1029), and to find that this admission was a sufficient corroboration of the testimony of the accomplice. Judgment affirmed.

Luke and Bloodworth, JJ., concur.